Burgess, J.
This is an action for $5,000 damages for false imprisonment. It was tried before the judge and jury in the circuit court of Pike county, where there was a verdict and judgment for defendants, and plaintiff appeals.
While the bill of exceptions discloses that plaintiff filed his motion for a new trial, and that it was overruled, it does not show that he excepted to the action of the court in overruling the motion, and under the repeated and uniform rulings of this court unless an exception be taken and preserved, by bill of exceptions, to the action of the court in overruling a motion for a new trial, there is nothing before the Supremo Court for review except the record proper. Ross v. Railroad, 141 Mo. 390; State v. Murray, 126 Mo. 529; State ex rel. v. Hitchcock, 86 Mo. 231; Wilson v. Haxby, 76 Mo. 345; *177Danforth v. Railroad, 123 Mo. 196; State v. Harvey, 105 Mo. 316; McIrvine v. Thompson, 81 Mo. 647; State v. Marshall, 36 Mo. 400.
We find no error in the record proper, and therefore affirm the judgment.
Gantt, P. J., and Sherwood, J., concur.